UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:December 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:333-170542 Renewable Fuel Corp (Exact name of registrant as specified in its charter) Nevada 26-0892819 (State or Other Jurisdiction of Incorporation or Organization) (SIC Code) (I.R.S.Employer Identification Number) 7 LAS VEGAS, NEVADA 89128 (Address of Principal Executive Offices including Zip Code) 702-989-8978 (Registrant's Telephone Number, including are code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x The number of shares outstanding of each of the issuer’s classes of common stock, as of February 14, 2012 is as follows: Class of Securities Shares Outstanding Common Stock, $0.0001 par value EXPLANATORY NOTE The sole purpose of this Amendment No. 1 toRenewable Fuel Corp's.Quarterly Report on Form 10-Q for the quarterly period ended December 31, 2011, filed with the Securities and Exchange Commission on February 15, 2012 (the “Form 10-Q”), is to furnish Exhibit 101 in accordance with Rule 405 of Regulation S-T.Exhibit 101 to this report provides the consolidated financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language). No other changes have been made to the Form 10-Q.This Amendment No. 1 to the Form 10-Q speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date and does not modify or update in any way disclosures made in the original Form 10-Q. Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. TABLE OF CONTENTS Page Part I FINANCIAL INFORMATION 2 Item 1 FINANCIAL STATEMENTS 2 CONSOLIDATED BALANCE SHEETS 2 CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE LOSS 3 CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (DEFICIT) 4 CONSOLIDATED STATEMENTS OF CASH FLOWS 5 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 6 Item 2 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULT OF OPERATIONS 21 Item 3 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 27 Item 4 CONTROLS AND PROCEDURES 27 Part II OTHER INFORMATION 28 Item 1 LEGAL PROCEEDINGS 28 Item1A RISK FACTORS 28 Item 2 UNREGISTERED SALE OF SECURITIES AND USE OF PROCEEDS 28 Item 3 DEFAULTS UPON SENIOR SECURITIES 29 Item 4 RESERVED 29 Item 5 OTHER INFORMATION 29 Item 6 EXHIBITS 29 Signatures 30 1 PART I FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Renewable Fuel Corp (A Development Stage Entity) Consolidated Balance Sheets As of December 31, 2011 and September 30, 2011 December 31, September 30, (Unaudited) Assets Current Assets Cash and cash equivalents $ $ Trade and other receivables Accounts receivable, related party Inventories Prepaid expenses and other current assets Total current assets Plants in progress, net Other property and equipment, net Total Assets $ $ Liabilities and Shareholders' Deficit Liabilities Current liabilities Trade and other payables $ $ Accounts payable, related parties (Note 7) Accrued liabilities Current portion of capital leases Derivative liability - fair value of warrants Term notes in default Total current liabilities Long-term capital lease obligations Total liabilities Commitments and contingencies (Note 9) - - Preferred stock (mandatorily convertible and conditionally redeemable) 10,000,000 shares authorized; 3,229,044 shares outstanding at December 31, 2011 and September 30, 2011, $10 par value liquidation value of $38,294,442 and $37,663,633 at December 31, 2011 and September 30, 2011 respectively Shareholders' Deficit Common stock ($0.0001 par value; 500,000,000 shares authorized; 211,156,938 common shares issued, 173,926,938 outstanding as of December 31, 2011 and 211,120,171 common shares issued, 173,890,171 outstanding as of September 30, 2011) Additional paid-in-capital Accumulated other comprehensive loss Accumulated deficit Treasury stock, cost 37,230,000 common shares held in treasury as of December 31, 2011 and September 30, 2011 Total Renewable Fuel Corp stockholders' deficit Non-controlling interest Total shareholders' deficit Total Liabilities and Shareholders' Deficit $ $ 2 Renewable Fuel Corp (A Development Stage Entity) Consolidated Statements of Operations and Other Comprehensive Loss First Quarter Three Months Ended Period From Inception (Unaudited) (Unaudited) October 1, 2006 to December 31, December 31, December 31, Revenue $ $ $ Operating expenses Cost of materials, shipping and insurance Impairment of plants and land held for sale - - Payroll and share-based compensation expense Legal and professional fees Depreciation Other general and administrative expenses Total operating expenses Loss from operations ) ) ) Other income (expense) Interest expense ) ) ) Gain on change in fair value of derivative liability Other income (loss), net Total other income (expense) Loss before income taxes ) ) ) Income tax expense - - - Net loss ) ) ) Net loss attributable to non-controlling interest ) ) ) Net loss attributable to Renewable Fuel Corp ) ) ) Dividends on preferred stock Net loss available to common stockholders ) ) ) Other comprehensive loss: Net loss ) ) ) Currency translation adjustment ) ) ) Comprehensive loss ) ) ) Net loss attributable to non-controlling interest ) ) ) Comprehensive loss attributable to non-controlling interest ) ) ) Comprehensive loss attributable to Renewable Fuel Corp $ ) $ ) $ ) Net loss per share available to common stockholders, basic and diluted $ ) $ ) $ ) Weighted average number of common shares outstanding 3 Renewable Fuel Corp (A Development Stage Entity) Consolidated Statements of Changes in Shareholders’ Equity (Deficit) For the Periods form Inception (October 1, 2006) to December 31, 2011 Common stock Additional paid-in- Accumulated other comprehensive Accumulated Treasury stock Total Renewable Fuel Corp Shareholders’ Non- controlling Total Shareholders’ Shares Amount capital loss Deficit Shares Amount Deficit Interest Deficit Issuance of common shares at inception (October 1, 2006) $ $ $
